MEMORANDUM **
California state prisoner Ernest Machado appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Machado contends that the California Board of Prison Terms’ (the “Board”) decision to deem him ineligible for parole violated his due process rights. We conclude that the Board’s decision deeming Machado unsuitable for parole was supported by some evidence in the record and that “given the particular circumstances of [Machado’s offense], due process was not violated when [he was] deemed unsuitable for parole prior to the expiration of [his] minimum term[].” See Irons v. Carey, 479 F.3d 658, 665 (9th Cir.2007); Sass, 461 F.3d at 1129. Accordingly, the state court’s decision was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court. See 28 U.S.C. § 2254(d); see also Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.